Citation Nr: 1515223	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  12-06 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral eye disabilities, to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to March 1972, which included approximately two years of service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

In August 2014, the Board denied service connection claims for spinal, bilateral hip, and left leg disabilities, and remanded the claim for bilateral eye disabilities for further development, which has been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's presbyopia existed during service or that it became more severe due to a superimposed disease or injury during service.

2.  Eye disabilities are not among the list of disabilities for which service connection may be granted based solely on presumed herbicide-exposure during service.

3.  There is no probative evidence suggesting a relationship between the Veteran's eye disabilities and service or his presumed in-service herbicide exposure.



CONCLUSION OF LAW

The criteria for service connection for bilateral eye disabilities have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.9 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard June 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

While some of the records provided by one of the Veteran's private physicians are only partially legible, given the deficient quality of the copies, the records do not suggest, and the Veteran does not posit, that any illegible portion of these records would contain medical evidence linking his claimed eye disabilities to service.  Indeed, during his Board hearing, the Veteran testified that none of his treatment providers had agreed to author a medical opinion linking his disabilities, which manifested and were treated many years after service, despite his requests to his treatment providers that they render such opinions.  Accordingly, the Board finds that the claim need not be remanded to obtain more legible copies of these treatment records.  

The Veteran was provided VA medical examinations in August 2010, April 2011, and most recently in October 2014 pursuant to the Board's August 2014 remand.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, to establish entitlement to VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Additionally, certain diseases shall be presumed to be related to presumed in-service herbicide exposure of those who served in the Republic of Vietnam.  Specifically, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to a herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

As reflected on his DD Form 214, the Veteran served in the Republic of Vietnam for one year, ten months, and twenty-nine days.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  However, eye or orthopedic disabilities are not among the list of enumerated diseases for which service connection may be granted based solely on presumed herbicide exposure during service.  .

Additionally, refractive errors of the eyes are developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

Evidence

With regard to the Veteran's bilateral eye disability service connection claim, the Veteran's service treatment records do not reflect any left eye treatment  However, the records do reflect that, in March 1970, the Veteran was treated for a contusion above his right eye (he is service connected for the related scar) and right eye conjunctivitis.  The Veteran did not receive any further eye treatment during service, and upon separation from service, his eyes, pupils, ocular motility, and an ophthalmoscopic examination were assessed as normal, and his visual acuity was assessed as 20 of 20, bilaterally.  Moreover, in a corresponding medical history report, the Veteran denied experiencing a history of eye trouble.  

During a subsequent reservist enlistment examination performed in April 1982, the Veteran's eyes, pupils, and ocular motility were assessed as normal, and the Veteran's visual acuity of his right eye was recorded as 20 of 22, correctable to 20 of 20 (his left eye visual acuity was not recorded).  Additionally, the Veteran's fields of vision were assessed as 90 degrees bilaterally, and the Veteran denied a history of experiencing eye trouble in a corresponding medical history report.

In January 2010, the Veteran sought VA optometric treatment, at which time the Veteran gave a conflicting history of having been treated for glaucoma since the 1980's, but that the onset of his glaucoma was five years prior to the time of treatment.  Despite attempts to do so, the treating optometrist was unable to clarify this discrepancy.  After examining the Veteran, the optometrist diagnosed the Veteran with bilateral primarily open angle glaucoma, displaced posterior chamber intraocular lens of the right eye, complete retinal detachment of the right eye, blindness of the right eye, no significant changes of the left eye, and presbyopia.  

In August 2010, the Veteran underwent a VA ophthalmological examination, during which he reported undergoing laser surgery to treat his glaucoma in 1994 and the onset of his right eye blindness in 1997.  After examining the Veteran, the VA examiner (a physician) diagnosed the Veteran with total retinal detachment of the right eye, pseudophakia of the right eye, a cataract of the left eye, and glaucoma of both eyes.  The examiner then opined that the Veteran's current right eye disabilities of right eye blindness and glaucoma are not caused by or related to service, to include his treatment for conjunctivitis and a laceration above the right eye, as the Veteran's disabilities occurred after service, as evidenced by the Veteran's normal visual acuity upon separation from service.  The examiner further noted that Veteran's current right eye blindness was caused by his retinal detachment, which occurred in 1997.

The Veteran underwent another VA ophthalmological examination in April 2011, and after examining the Veteran, the VA examiner diagnosed the Veteran with right eye retinal detachment, bilateral glaucoma, and age-related cataracts.  However, no related medical opinion was provided.  

Subsequent VA treatment records reflect the Veteran's treatment for conjunctivitis in 2012 and 2013.

Pursuant to the Board's remand directives, in October 2014 the Veteran underwent another VA ophthalmological examination to determine the etiology of all eye disabilities diagnosed during the appeal period, to include the Veteran's conjunctivitis diagnosed after his April 2011 VA examination.   The examiner diagnosed the Veteran with bilateral glaucoma and retinal detachment of the right eye, but found no evidence of any other eye disabilities.  The examiner then opined that the Veteran's glaucoma and retinal detachment were unrelated to service, as the glaucoma and retinal detachment manifested many years after service and have not been linked to Agent Orange exposure.  Moreover, the examiner concluded that the Veteran's conjunctivitis treated in 2012 and 2013 was unrelated to his in-service episode of conjunctivitis.  The examiner essentially concluded that this episode was acute and transitory, as the episode fully resolved in service as reflected by his normal separation eye examination.  Given the length of time between the in-service episode of conjunctivitis and his post-service conjunctivitis treated in 2012 and 2013, and the lack of evidence suggesting a link between conjunctivitis and Agent Orange exposure, the examiner concluded that there is no etiological link between the Veteran's in-service and post-service conjunctivitis.  

Analysis

At the outset, the Board notes that the Veteran's bilateral eye disability of presbyopia, as diagnosed during the 2010 VA examination, is not eligible for service connection, as it is not a disability for VA purposes and may not be service-connected absent evidence of a superimposed disease or injury during service.  See 38 C.F.R. § 3.303(c); 38 C.F.R. § 4.9.  Given that the Veteran's visual acuity was assessed as 20 of 20 on separation from service with normal eye examination, the Veteran's service treatment records do not suggest that he had developed a refractive error during service, much less that his refractive error became more severe during service as a result of a superimposed disease or injury.  

With regard to the remainder of the Veteran's bilateral eye disabilities diagnosed during this appeal, conjunctivitis, glaucoma, cataracts, and retinal detachment, the Veteran has not asserted that his bilateral eye disabilities had their onset in service or are related to his in-service right eye injury and conjunctivitis, and medical evidence of record also fails to link these disabilities to service.  The Veteran did not evidence a chronic visual impairment during service or for many years thereafter, and the VA medical opinions conclude that there is no causal relationship between the Veteran's eye disabilities and service.  The Board finds that these medical opinions are unequivocally stated, consistent with the evidence of record, and supported by sufficient rationales; accordingly, these opinions are probative evidence against the claim.

With regard to the Veteran's claimed theory of entitlement, that his bilateral eye disability of glaucoma is related to his presumed in-service herbicide exposure, the probative evidence of record does not establish such a causal link.  While the Board does not doubt the sincerity of the Veteran's belief that he developed glaucoma as a result of Agent Orange exposure, the Veteran is not qualified and therefore not competent, as a lay person, to offer an opinion linking his current glaucoma to his presumed herbicide exposure, which is a complex medical question.  Also, the record does not contain any medical evidence to support this theory of service connection.  Moreover, as outlined above, his disabilities are not listed in the presumptive diseases for herbicide exposure under 38 C.F.R. § 3.309.

Accordingly, a basis for awarding service connection for bilateral eye disabilities, as either directly or presumptively related to service, has not been presented.

In sum, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection for is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral eye disabilities, to include as due to exposure to Agent Orange, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


